Case 1:19-cr-00901-JPO Document 10 Filed 03/12/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
19-CR-901 (JPO)
-V-
NOTICE OF MOTION
JOAO CORCINO,
Defendant.
x

 

PLEASE TAKE NOTICE, that upon the declaration of defendant Joao Corcino and the
affirmation of defendant’s attorney Patrick Joyce, annexed hereto, the defendant will move this
Court before Honorable J. Paul Oetken, United States District Judge, in the United States
Courthouse located at 500 Pearl Street, New York, New York 10007, at a time convenient for the
Court, for issuance of the following Orders:

For an order suppressing all evidence obtained from defendant’s apartment, upon the ground that:

1. _ Mr. Corcino was in custody at the time law enforcement detained him in the lobby
of his building, at a time when they had less than probable cause to believe that he
had committed or was about to commit a crime. Any evidence seized subsequent
to this illegal arrest was obtained in violation of the Fourth Amendment to the
United States Constitution;

2. Law Enforcement entered Mr. Corcino’s residence and searched those premises
and seized items from that apartment, without a valid warrant. All evidence seized
from Mr. Corcino’s apartment should be suppressed or in the alternative, the
court should enter an order granting a hearing to determine the admissibility of

such evidence.
Case 1:19-cr-00901-JPO Document 10 Filed 03/12/20 Page 2 of 2

3. For an order suppressing any and all statements elicited from the defendant by
law enforcement on October 7, 2019 as the evidence was obtained in violation of the Fourth,

Fifth and Sixth Amendments to the United States Constitution.

4. For an order permitting the defendant to file additional motions which may arise

from the requests made herein.

By For such other and further relief as the Court may deem just and proper.

Dated: March 12, 2020
New York, New York

Respectfully submitted,

BY:  /s/ Patrick Joyce
Attorney for Joao Corcino
70 Lafayette St.
New York, New York 10013
Tel. (212) 285-2299

TO: Honorable J. Paul Oetken
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

AUSA Daniel Nessim
One Saint Andrew’s Plaza
New York, New York 10013
